Rice, J.
— This case was argued with McLellan v. Reed, and presents substantially the same legal questions.
The terms of the charter were agreed upon and the vessel delivered to the hirer, John Hodgdon, on the first day of March, 1848. The written charter party was not executed until the 10th of the same March. It is contended that the vessel was held under the parole agreement until the 10th of March. A vessel may be chartered by parole as well as in writing. Taggard v. Loring, 16 Mass. 336; Thompson v. Hamilton, 12 Pick. 425.
When the ship is out of the employment of the owner, the charterer, whether under a parole or written contract, is held for supplies, and not the owner. Perry v. Osborn, 5 Pick. 422. And so also for materials for repairs. Reeve v. Davis, 1 Adol. & Ellis, 312; Cutler v. Thurlo, 20 Maine, 213. And this is reasonable, for the person furnishing the supplies may easily ascertain who is the owner, for the time being, to whom the supplies are made, and if his credit is not satisfactory he may decline dealing. 5 Pick. 422; 1 Adol. & Ellis, 312, before cited.
A contract for "the hire of Reed’s interest in the vessel having been made on the first of March and the vessel then delivered under that contract, the fact that this contract or *179one of similar purport was executed in writing on the 10th of the same month does not change the result.
The contract stipulates that the charter shall be paid, part in cash, and part in repairs upon the vessel. Hodgdon was not thereby made the agent of Reed in purchasing the materials necessary for the repairs, nor is Reed liable therefor. He must therefore have judgment for his costs.
Shepley, C. J., and Wells, Howard and Hathaway, J. J., concurred!'